Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the phrase "possibly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers an abstract idea (particularly organizing human activities) and would encompass performance of the limitation in the mind.
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements to perform “defined; working steps; a working sequence; and working stations”. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Haselboeck (US20130327104A1).
Regarding claim 1, Haselboeck disclose a method for producing a finished part from a blank (abstract), 
wherein properties of the finished part are defined (paragraph 0027), 
a blank suitable for producing the finished part is selected (paragraph 0027), 
tools (fig.1: (4)) suitable for producing the finished part from the selected blank are selected (paragraphs 0032-0033), 
working steps and a working sequence suitable for producing the finished part are defined (paragraph 0034 and figs.2-3), and 
working stations (fig.1) suitable for producing the finished part from the blank are selected.  


Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Susnjara (US6665580B1).
Regarding claim 1, Susnjara disclose a method for producing a finished part from a blank (abstract), 
wherein properties of the finished part are defined (col.1 lines 38-39: the type of the material being cut is extremely important factor), 
a blank suitable for producing the finished part is selected (co.2 line 38: a workpiece mounted on the work table), 
tools suitable for producing the finished part from the selected blank are selected (col.2 lines 47-56: type of tool), 

working stations (fig.1)suitable for producing the finished part from the blank are selected.  

Regarding claim 2, Susnjara disclose wherein the working steps and the working sequence suitable for producing the finished part from the selected blank are defined (figs.2-3), taking the selected tools into consideration (col.2 lines 47-56: type of tool), and/or the working stations suitable for producing the finished part from the blank are selected, taking the selected tools, the working steps and the working sequence into consideration (col.3 lines 29-34 and fig.2: (204)).  

Regarding claim 3, Susnjara disclose wherein the selected blank is transported to a working station (fig.1), or consecutively to a plurality of working stations, clamped and worked to form the finished part or to form an intermediate part, 
which is transported to a subsequent working station, clamped and worked further to form an intermediate part, until the finished part has been produced in a final working station.  

Regarding claim 4, Susnjara disclose wherein a position of the blank or of the intermediate part in the working station is defined (fig.1: (102)), possibly the blank or the intermediate part is oriented, and the blank or the intermediate part is worked as a function of the position thereof in the working station (col.2 lines 33-39).  

Regarding claim 8, Susnjara disclose wherein selected tools are checked automatically for wear, and worn tools are automatically replaced (col.2 last 7 lines-col.3 line 22 and fig.3).  
Regarding claim 9, Susnjara disclose wherein substitute tools are automatically selected from available tools for worn tools until the worn tools have been replaced (col.2 last 7 lines-col.3 line 22 and fig.3).

Claims 1, 7 and 10-11 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pitz (EP3242179A1 attached NPL, English Machine translation).
Regarding claim 1, Pitz disclose a method for producing a finished part from a blank (paragraph 13),
wherein properties of the finished part are defined (inherent; the properties of any part to be processed must be define in advanced before process the part), 
a blank suitable for producing the finished part is selected (fig.1: (4)) (paragraph 242-244), 
tools (fig.1: (3)) suitable for producing the finished part from the selected blank are selected (paragraphs 210-213), 
working steps and a working sequence suitable for producing the finished part are defined (fig.2), and 
working stations (fig.1) suitable for producing the finished part from the blank are selected.  

Regarding claim 7, Pitz disclose wherein, subsequent to a working process in a working station, properties of the intermediate part or of the finished part are checked automatically, and the intermediate part or the finished part is reworked, if necessary (paragraphs 85-96) (paragraphs 300-306).  
 
Regarding claim 10, Pitz disclose wherein a finished product comprising one or more finished parts that are produced by the method is selected on a mobile computer (paragraphs 35-36: CAD/CAM and Post-processor system).  

Having on a mobile computer would have resulted from routine engineering practices; therefore the examiner takes official notice that it was well known in the art at the time of the invention to use a mobile computer;

Regarding claim 11, Pitz disclose wherein a space is detected by way of the mobile computer, and the finished product is displayed in the space (paragraphs 35-36: CAD/CAM and Post-processor system).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Haselboeck (US20130327104A1) in view of Sato (US20200230679A1).
Regarding claims 5 and 6, Haselboeck does not disclose wherein the working station comprises a vacuum chuck for clamping the blank or the intermediate part; and 
wherein the vacuum chuck includes a plurality of suction openings, and suction openings that are not covered by the blank or the intermediate part are switched off.

Sato disclose a method for producing a finished part from a blank (abstract), comprising:
a working stations (fig.1) suitable for producing the finished part from the blank are selected;
wherein the working station comprises a vacuum chuck (fig.2: (19)) for clamping the blank or the intermediate par (paragraph 0034);.  
wherein the vacuum chuck includes a plurality of suction openings (fig.2: (19)), and 


Both of the prior arts of Haselboeck and Sato are related to method for producing a finished part from a blank having work table for processing parts;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haselboeck to have wherein the working station comprises a vacuum chuck for clamping the blank or the intermediate part; and wherein the vacuum chuck includes a plurality of suction openings, and suction openings that are not covered by the blank or the intermediate part are switched off as taught by Sato in order to holding the workpiece so as to improve the efficiency of the process (Sato: paragraph 0058), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753